DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 has been considered by the examiner.

Specification
3.	The disclosure (02/11/2020) is objected to because of the following informalities: [0172]-[0174], [0178] refer to the configuration component, the reference signal component, CSI report component and beam coefficient component with numbers which do not match the previously recited numbers in [0171] and those used in Figure 11.   The component numbering issue should be corrected.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 43-50 recite various “means for” which respectively invoke 35 U.S.C. 112(f). 
Claim 43 the recited “means for receiving a configuration” corresponds to block 625 of Fig. 6 and its function is described in detail in [0133] of the instant application PGpubs. Alternatively it corresponds to block 720 of Fig. 7 whose function is described in [0140].


The recited “means for identifying” corresponds to block 635 of Fig. 6 and its function is described in detail in [0135]. Alternatively it corresponds to block 730 of Fig. 7 whose function is described in [0142].
The recited “means for generating the CSI report” corresponds to block 640 of Fig. 6 and its function is described in detail in [0136]. Alternatively it corresponds to block 735 of Fig. 7 whose function is described in [0143].

The recited “means for transmitting ” corresponds to block 620 of Fig. 6 and its function is described in detail in [0138].

Claim 44, the claimed “means for receiving” corresponds to block 610 of Fig. 6 and/or antenna (not shown).

Claim 46, the claimed “means for identifying” corresponds to block 635 of Fig. 6 or 730 of Fig. 7.

Alternatively in claims 43-46 the “means for identifying”, “means for generating”, “means for identifying” are processor implemented (within the apparatus) as described in [0205] of the instant application publication and all the “means for receiving” and the “means 

Claim 47 the recited “means for transmitting”  corresponds to block 1025 of Fig. 11 and its function is described in detail in [01163] of the instant application PGpubs. Alternatively it corresponds to block 1120 of Fig. 12 whose function is described in [0172].

 The recited “means for transmitting a set of reference signals” corresponds to block 1030 of Fig. 10 and its function is described in detail in [0164]. Alternatively it corresponds to block 1125 of Fig. 12 whose function is described in [0173].

The recited “means for receiving the CSI report” corresponds to block 1035 of Fig. 10 and its function is described in detail in [0165]. Alternatively it corresponds to block 1130 of Fig. 11 whose function is described in [0174].

The recited “means for parsing” corresponds to block 1040 of Fig. 10 and its function is described in detail in [0169]. Alternatively it corresponds to block 1135 of Fig. 7 whose function is described in [0178].

Claim 48, the claimed “means for transmitting” corresponds to block 1020 of Fig. 10 and/or antenna (not shown).



Alternatively  in claims 47-50 the “means for parsing”, “means for determining” are processor implemented (within the apparatus) and all the “means for receiving” and the “means for transmitting” are processor implemented or correspond to antennas of the apparatus.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4-6, 11-12, 18, 21-23, 25-27, 32-33, 39, 42-44, 46-48, 50-52, 54-56, 61-62, 68, 71-73, 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over .
With respect to claim 1,  Onggosanusi et al.
receiving a configuration in a channel state information (CSI) report ([0018], 650 of Fig. 6B. [0180] refer to the class B (using the beam specific precoding, last two sentences of [0226])  lines 10-15 of [0180]); 
receiving a set of reference signals (lines 7-12 of [0180] all of the each NZP CSI-RS (beam) corresponds to the claimed set of reference signals); identifying, for one or more spatial layers (lines 9-end of [0180] the spatial layers are identified by the rank and are associated with each of the received beamformed beams (NZP CSI-RSs) For one NZP CSI-RS it is understood that one or more spatial layers are used to transmit it) and based at least in part on the set of reference signals, a set of beams corresponding to the number of beams for reporting in the CSI report
(lines 10-12 of [0180] “calculates and reports CSI for each beam (and hence each NZP CSI-RS resource”), wherein the set of beams comprises at least one non-zero-power beam (last two sentences of [0180]); generating the CSI report comprising a beam coefficient for each of the at least one non-zero-power beam for each of the one or more spatial layers (lines 16-end of [0180] PMI or CQI of the NZP CSI RS corresponds to the claimed beam coefficient generated for the one or more spatial layers) 
and transmitting the CSI report (lines 10-12 of [0180]).
Onggosanusi et al. do not expressly disclose: indicating a number of beams to be reported, and an indicator of the at least one non-zero-power beam.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi et al. based on ‘938 to include the number of reported beams as part of the configuration 650 used by the UE of [0180] so that it reports CSI for the signaled number of beams instead of all the beams.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi et al. based on ‘938 to include a beam index in the CSI report for the signaled number of beams (lines 11-15 of [0161 of ‘938) so that the BS knowns which beam (including the NZP beams) the reported CSI is associated with (lines 10-12 of [0180]).

With respect to claim 2, modified Onggosanusi et al. disclose: wherein the configuration indicates port-selection codebook and the at least one non-zero-power beam comprises a set of non-zero power antenna ports ([0160], also [0115] at least lines 1-10 of [0115], lines 7-11 of [0121] and [0127]).

With respect to claim 4, modified Onggosanusi et al. disclose: wherein identifying the set of beams comprises: identifying the at least one non-zero-power beam for at least one of a first set of antenna ports or a second set of antenna ports for the one or more 

With respect to claim 5, modified Onggosanusi et al. disclose:
wherein the indicator comprises a set of bits indicating a number of the non-zero-power beams in the set of beams (the beam index for each of the K>1 NZP beams (as a whole) is understood to comprise a set of bits and the set indicates a number of the NZP beams based on their respective beam index), each non-zero-power beam of the number of the non-zero-power beams applying to the first set of antenna ports and the second set of antenna ports on each of the one or more spatial layers (antenna ports, refer to the last sentence of [0127] “associated with one or more 2D CSI-RS port patterns” e.g. the claimed first and second set of antenna ports).

With respect to claim 6, modified Onggosanusi et al. disclose:
wherein the indicator comprises a set of bits (all the unique NZP beam indicators comprise the claimed set of bits) indicating a set of non-zero-power beams in the set of beams, each non-zero-power beam of the set of non-zero-power beams applying to the first set of antenna ports and the second set of antenna ports on each of the one or more spatial layers (sentence of [0127] “associated with one or more 2D CSI-RS port patterns” e.g. the claimed first and second set of antenna ports)).

With respect to claim 11, modified Onggosanusi et al. disclose:

power beams in the set of beams for the second set of antenna ports (of a second 2D CSI-RS port pattern as described in the last two sentences of [0127] also lines 3-6 of [0146]), each non-zero-power beam of the first number of non-zero-power beams and each non-zero-power beam of the second number of non-zero-power beams applying to each of the one or more spatial layers (one or more spatial layers indicated by the RI of the CSI report [0180]). 

With respect to claim 12, modified Onggosanusi et al. disclose:
wherein the indicator comprises a first set of bits (beam indices) indicating a first set of non-zero-power beams in the set of beams for the first set of antenna ports (of a first 2D CSI-RS port pattern as described in the last two sentences of [0127], also lines 3-6 of [0146])and a second set of bits (beam indices) indicating a second set of non-zero-power beams in the  set of beams for the second set of antenna ports, of a second 2D CSI-RS port pattern as described in the last two sentences of [0127], also lines 3-6 of [0146]) each non-zero-power beam of the first set of non-zero-power beams and each non-zero-power beam of the second set of non-zero-power beams applying to each of the one or more spatial layers (according to the RI of the CSI report [0180]).



With respect to claim 21, modified Onggosanusi et al. disclose: wherein the configuration is received via radio resource control (RRC) signaling, a medium access control (MAC) control element (CE), or downlink control signaling ([0018] and RRC in at least, [0145], [0136]-[0137]), the configuration further comprising a reporting setting (the number of beams to report CSI in modified Onggosanusi et al corresponds to the claimed reporting setting). 

Claims 22, 25-27, 32-33, 39, 42  is rejected based on the rationale used to reject claims 1 from the point of view of the BS of Onggosanusi et al which performs the claimed transmitting, transmitting, receiving. With respect to the claimed parsing step this is also performed by the BS of Ongossanusi as part of decoding the received PMI or CQI included in the CSI report (e.g. taking part after reception of the CSI report for example shown in steps 1104, 1107 of Fig. 11, also second to last sentence of [0190]).

With respect to claim 23, modified Onggosanusi et al. disclose: wherein transmitting the set of reference signals comprises: transmitting reference signals over respective antenna ports, wherein each beam of the set of beams corresponds to one of the antenna ports (last sentence of [0127], lines 5-9 of [0180] note that the claim language does not claim “to only one of the respective antenna ports”). 



Claim 52 is rejected based on the rationale used to reject claim 23 but from the point of view of the UE of Onggosanusi et al.

Claims 54-56, 61-62, 68, 71 are rejected based on the rationale used to reject method claims 4-6, 11-12, 18, 21 above.

The BS (Fig. 3B, lines 1-2 of [0103] of Onggosanusi et al corresponds to the apparatus of claim 72 and claim 72 and is rejected based on the rationale used to reject claim 22 above. Also, refer to processor 378 which corresponds to the claimed processor, memory 380 which corresponds to the claimed memory refer to at least [0108]).

Claims 73, 75 are rejected based on the rationale used to reject claim 23, 25 above.

With respect to claim 76, claim 76 is rejected based on the rationale used to reject claim 1 above and with respect to the preamble of claim 76 refer to [0021] of Onggosanusi et al which expressly discloses non-transitory computer readable medium comprising instructions executed by a computer (causing the computer to perform the claimed functions according to the instructions).


Claims 43-44, 46 are rejected based on the rationale used to reject claims 51-52, 54 above. Claims 47-48, 50 are rejected based on the rationale used to reject claims 72-73 75 above.

9.	Claims 3, 7, 13, 24, 28, 34, 45, 49, 53, 57, 63, 74 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (U.S. 2016/0359538) in view of Onggosanusi et al. (U.S. 2017/0026938)(hereinafter referred to as ‘938) and further in view of Davydov et al. (U.S. 2019/0089423).
With respect to claim 3, modified Onggosanusi et al. disclose: wherein the indicator of the at least one non- zero-power beam comprises an indicator of zero-power beams, and wherein a set of non-zero-power beams is based on the indicator and the set of beams (lines 10-12 of [0180] and case when K>1 ZZP CSI-RS beams are used, the reported CSI for each beam comprises its beam indicator . The set of NZP beam is based on the indicator and the set of beams (i.e. the respective indicators).
Onggosanusi et al, ‘938 do not expressly disclose: is determined
In the same field of endeavor, Davydov discloses: is determined (first sentence of [0033], “…each NZP CSI-RS is associated with a unique NZP CSI-RS Resource 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Onggosanusi et al based on Davydov and use a unique NZP CRI (or beam index) in the CSI reports for the NZP beams to allow the BS of Onggosanusi et al to determine the NZP beams (for which CSI reports are transmitted to the BS) using unique NZP beam index so that the BS of Onggosanusi et al can distinguish the CSI reports corresponding to the NZP beams versus the CSI reports corresponding to non-NZP beams.
With respect to claim 7, modified Onggosanusi et al. disclose: wherein the set of bits indicating the set of non-zero-power beams in the set of beams comprises for each beam of the set of non-zero-power beams (refer to the respective beam indexes for all the NZP beams).
Onggosanusi et al, ‘938 do not expressly disclose: a power indicator bit.
	In the same field of endeavor, Davydov discloses: a power indicator bit (first sentence of [0033], “…each NZP CSI-RS is associated with a unique NZP CSI-RS Resource Indicator or beam index.”  And step 1003 of Fig. 10 , last two sentences of [0065] BS identifies the (NZP CSI RS resource (beam) based on the CRI (beam index of the NZP beam). The unique NZP CSI-RS beam index comprises at least one bit which corresponds to the claimed power indicator bit (non-zero power beam index), identifying the NZP beam).


With respect to claim 13, wherein the first set of bits comprises a bit for each beam of a set of non-zero-power beams over the first set of antenna ports and the second set of bits comprises a bit for each beam of the set of non-zero-power beams over the second set of antenna ports (Onggosanusi et al [0127] in particular the last sentence, also last sentence of [0131] beam indicators for the NZP beams for each of the sets of antenna ports).
Onggosanusi et al, ‘938 do not expressly disclose: a power indicator bit.
	In the same field of endeavor, Davydov discloses: a power indicator bit (first sentence of [0033], “…each NZP CSI-RS is associated with a unique NZP CSI-RS Resource Indicator or beam index.”  And step 1003 of Fig. 10 , last two sentences of [0065] BS identifies the (NZP CSI RS resource (beam) based on the CRI (beam index of the NZP beam). The unique NZP CSI-RS beam index comprises at least one bit which corresponds to the claimed power indicator bit (non-zero power beam index), identifying the NZP beam).


Claims 24, 28, 34 are rejected from the point of view of the BS of modified Onggosanusi et al  and based on the rationale used to reject claims 3, 7, 13 above.

Apparatus claims 53, 57, 63 are rejected based on the rationale used to reject claims 3, 7,13 above.

Apparatus claim 74 is rejected based on the rationale used to reject claim 24 above.

Claims 45, 49 are rejected based on rationale used to reject claims 53, 74 above. 

10.	Claims 17, 38, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (U.S. 2016/0359538) in view of Onggosanusi et al. (U.S. 2017/0026938)(hereinafter referred to as ‘938) and further in view of CN 108462552A.
With respect to claim 17, neither one of Onggosanusi et al. or ‘938 disclose: wherein the first set of antenna ports or the second set of antenna ports correspond to a same polarization, or a same antenna panel, or a combination thereof.
	In the field of transmitting reference signals, CN 108462552A discloses: wherein a first set of antenna ports or a second set of antenna ports correspond to a same polarization, or a same antenna panel, or a combination thereof ( first and second group of antenna ports are on the same panel, translation page 8 last sentence of the second paragraph “said at least two groups of antenna ports transmitting reference signal is from the same antenna panel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the antenna ports of the first set of antenna ports or the antenna ports of the second set of antenna ports of Onggosanusi et al  tobe from the same antenna panel (as taught by CN 108462552A) as a matter of selecting a suitable set of antenna ports to transmit the reference signals used by Onggosanusi et al to generate the CSI for each beam ([0180]).

Claim 38 is rejected from the point of view of the BS of modified Onggosanusi et al  and based on the rationale used to reject claim 17 above.

Claim 67 is rejected based on the rationale used to reject claim 17 above.

11.	Claims 19, 40, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (U.S. 2016/0359538) in view of Onggosanusi et al. (U.S. .
	With respect to claim 19, neither one of Onggosanusi et al. or ‘938 disclose: wherein the RI and the indicator are encoded separately,
	In the field of transmitting CSI feedback, Kim et al. disclose: wherein an RI and an indicator are encoded separately ([0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode the RI and the indicator (beam indicator of Onggosanusi et al) separately since it is a known and suitable choice for feeding back BI and RI as disclosed  in [0097] for feedback on plurality of beams Class B type feedback [0097], [0044]).

Claim 40 is rejected from the point of view of the BS of modified Onggosanusi et al  and based on the rationale used to reject claim 19 above.

Claim 69 is rejected based on the rationale used to reject claim 19 above.

Allowable Subject Matter
12.	Claims 8-10, 14-16, 20, 29-31, 35-37, 41, 58-60, 64-66, 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        04/29/2021